DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 11/22/2019. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with ERIK R. SWANSON (Reg. number 40833) on 01/26/2022.
The application has been amended as follows: 

Claims 1, 2, 7, 8, 11-12, and 14-20 have been amended and replaced as follows:

1. A hairpin heat exchanger, comprising: 
a first straight section; 

a bent section linking the first straight section and the second straight section, 
wherein each straight section comprises a part of a first cylindrical shell or internal cylindrical shell and of a second cylindrical shell or external cylindrical shell, the first cylindrical shell or the internal cylindrical shell being located inside the second cylindrical shell or the external cylindrical shell, both forming an intershell space enclosing a bundle of parallel U-bent tubes having each a first and a second straight part respectively located in the first and second straight section of the hairpin heat exchanger and a 180 degree bent part located in the bent section of the hairpin exchanger, 
wherein, in use, a first fluid to be heated and vaporized is flowing, the second cylindrical shell or the external cylindrical shell comprising respectively at one end an inlet and at another end an outlet for a second fluid comprising a hot thermal fluid, so that, in use, the second fluid flows in the intershell space and cools down by exchanging heat with the first fluid flowing in the straight tubes, the intershell space enclosing baffles to guide the second fluid, and 
wherein the bundle of parallel U-bent tubes is extended out of the hairpin exchanger and connected, via bent tubes, respectively beyond an end of the first cylindrical shell or the internal cylindrical shell and of the second cylindrical shell or the external cylindrical shell at the first straight section to a first header configured to distribute the first fluid to the bundle of straight tubes and beyond an end of the first cylindrical shell or the internal cylindrical shell and of the second cylindrical shell or the external cylindrical shell at the second straight section to a second header configured to collect the first fluid, comprising liquid, vapor, or a mixture liquid/vapor, from the bundle of straight tubes. 

hairpin heat exchanger is horizontal, and 
wherein in which a flow of the second fluid with respect to a flow of the first fluid is either co-current or counter-current. 

7. The hairpin heat exchanger according to claim 1, wherein the baffles are assembled to the first cylindrical shell or the internal cylindrical shell. 

8. The hairpin heat exchanger according to claim 1, further comprising a tube sheet between the first header, the second header respectively, and a hairpin section of the hairpin heat exchanger containing the first cylindrical or the internal cylindrical and the second cylindrical or the external cylindrical shells. 

11. The hairpin heat exchanger according to claim 1, further comprising a sealing device between the second cylindrical shell or the external cylindrical shell and the baffles. 

12. The hairpin heat exchanger according to claim 1, further comprising a distribution jacket configured to uniformly feed the second fluid from the thermal fluid inlet to the hairpin heat exchanger. 

14. The hairpin heat exchanger according to claim 1, wherein the hairpin heat exchanger provides an evaporator function. 

hairpin heat exchanger according to claim 1, wherein the hairpin heat exchanger provides a superheater function. 

16. The hairpin heat exchanger according to claim 1, wherein the hairpin heat exchanger provides a reheater or an economizer function. 

17.The hairpin heat exchanger according to claim 1, wherein the hairpin heat exchanger [[comprises an evaporator, superheater, reheater and/or economizer [[hairpin heat exchanger train in a molten salt steam generator (MMSG).

18.  The hairpin heater exchanger according to claim 17, wherein the superheater, the reheater, and/or the economizer are configured to run counter-current, while the evaporator is configured to run co-current. 

19. The [[hairpin heater exchanger according to claim 17, wherein the molten salt steam generator comprises a once-through or a forced circulation steam generator. 

20. The hairpin heat exchanger according to claim 7, wherein the baffles are welded or bolted to the first cylindrical or the internal cylindrical shell. 



Allowable Subject Matter
Claims 1-9, 11-21 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the closest prior art of record 4156457 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art discloses “A hairpin heat exchanger having a first straight section, a second straight section and wherein each straight section comprises a part of a first cylindrical shell or internal cylindrical shell and of a second cylindrical shell or external cylindrical shell, the first cylindrical shell or the internal cylindrical shell being located inside the second cylindrical shell or the external cylindrical shell, both forming an intershell space enclosing a bundle of parallel U-bent tubes having each a first and a second straight part respectively located in the first and second straight section of the hairpin exchanger and a 180 degree bent part located in the bent section of the hairpin exchanger, wherein, in use, a first fluid to be heated and vaporized is flowing, the second cylindrical shell or the external cylindrical shell comprising respectively at one end an inlet and at another end an outlet for a second fluid comprising a hot thermal fluid, so that, in use, the second fluid flows in the intershell space and cools down by exchanging heat with the first fluid flowing in the straight tubes, the intershell space enclosing baffles to guide the second fluid, and wherein the bundle of parallel U-bent tubes is extended out of the hairpin exchanger and 
However, the subject-matter of claim 1 differs from this known prior art heat exchanger in that each straight section also comprises a part of a first cylindrical shell or internal cylindrical shell and of a second cylindrical shell or external cylindrical shell, the first cylindrical shell being located inside the second cylindrical shell, both forming an intershell space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 15, 2022